DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 are vague and indefinite because it is unclear what the phrase “related region of nucleic acid” mean. It is unclear what it is related to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-12, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0171644) in view of Andermann et al. (Front Genet., 2019, 10 (1407):1:20).
Regarding claim 1, Luo discloses a method of sequencing a target sequence (para [0006] - ‘enrichment of specific sequences for high throughput sequencing. Next-generation sequencing platforms facilitate large scale sequencing efforts,... target population,... to include only a subset of the genome’; para [0049] - ‘multiple nucleic acids can be captured simultaneously for sequencing... subsets of target
capture') comprising: 
a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule (para [0002] - 'nucleic acid hybridization...capturing nucleic acids, ... capture of one or more nucleic acids for subsequent isolation and/or manipulation such as sequencing’; para [0010] - 'nucleic acid of interest present in the sample is hybridized to its corresponding subset of n target capture probes, ... thereby capturing the nucleic acid on the solid support’, para [0043] - ‘For each of the nucleic acids of interest, the nucleic acid is hybridized to its corresponding subset of n target capture probes'; para [0080] - ‘Blocking probes that hybridize to regions of the nucleic
acid of interest not occupied by the target capture probes’), -- wherein the sample nucleic acid comprises the target sequence (para [0080] - ‘Blocking probes that hybridize to regions of the nucleic acid of interest not occupied by the target capture probes’; para [0167] -'FIG. 5 Panel A schematically illustrates capture of an approximately 40 kb single-stranded DNA target (501) through cooperative hybridization of target capture probes 502 that hybridize near the two ends of target 501. Target capture probes 502 also hybridize to support capture probe 503, which is associated with solid support 504 (e.g., a well or bead). Blocking probes 505 hybridize to regions of target 501 adjacent to but not occupied by target capture probes 502", para [0168]; Fig 5A-B);
b) isolating the capture nucleic acid molecule hybridized to the target sequence (para [0011] - ‘different nucleic acids are to be separately isolated or detected, different nucleic acids are captured via different support capture probes’; para [0003] - ‘detection of nucleic acids involve capture of the nucleic acids to a surface through hybridization of each nucleic acid to an oligonucleotide ... that is attached to the surface’; para [0036] - ‘subsets of particles is isolated, whereby any nucleic acid of interest captured on the particles is isolated, ... isolated nucleic acid can optionally be removed from the particles, e.g., by eluting the nucleic acid from the particles ...by selectively
degrading the capture probes’); and 
C) sequencing the isolated target sequence (para [0002] - 'capturing nucleic acids, including capture of two or more nucleic acids simultaneously from a single sample, ... for subsequent isolation and/or manipulation such as sequencing’; para [0148] - ‘sequencing one or more nucleic acids of interest. ... a solid support, and one or more subsets of n target capture probes’; para [0042] - ‘Capture of nucleic acids through cooperative hybridization is a useful means of purifying them for subsequent manipulation, such as sequencing’). 
Luo further discloses therein the method is particularly suited for high throughput Sequencing genomic subregions including polymorphisms, mutations and conserved motifs (para [0006] - ‘enrichment of specific sequences for high throughput sequencing. Next-generation sequencing platforms facilitate large scale sequencing efforts, e.g., for detection of polymorphisms, ...somatic mutations. ... target population, ...to include only a subset of the genome", para [0155] - ‘facilitating specific capture of desired nucleic acids for Sequencing, the cooperative hybridization capture techniques described herein are useful for a large number of sequencing applications... particularly suited for capturing desired targets for resequencing, ... genomic subregions, gene sets ,...detection of polymorphisms and mutations ... capturing essentially any nucleic acids of particular interest for sequencing ... subset of a genomic sample, members of a gene or protein family, nucleic acids including a conserved motif, --genes implicated in a disease process or in response to treatment’), and wherein the blocking nucleic acid molecule hybridizing to the ‘associated region sequence’ that is adjacent to but not occupied by target capture nucleic acid molecules (para [0167]; para [0168] - ‘FIG. 5 Panel B schematically illustrates another configuration of the target capture probes for capture of an approximately 40 kb single-stranded DNA target (521) through cooperative hybridization of target capture probes 522. Target capture probes 522 are clustered within a small region of target 521. Target capture probes 522 also hybridize to support capture probe 523, which is associated with solid support 524 (e.g…,a well or bead). Blocking probes 525 hybridize to regions of target 521 adjacent to but not occupied by target Capture probes 522. There maining steps are illustrated using the configuration of target capture probes shown in Panel B'; Fig 5B), and further wherein blocking nucleic acid molecules can also serve as primers for generating double stranded DNA in the originally single-stranded DNA regions (para [0168]; Fig 5B; para [0169] - 'FIG. 5, only the region of the target occupied by the probe set (target capture probes and optional blocking probes) is double-stranded (e.g., 400-600 by of the 40 kb), while the remainder is single-stranded... many next-generation sequencing protocols, short (e.g., 50-400 bp) double-Stranded fragments need to be provided. As shown in FIG. 5 Panels C-D, random hexamer primers 530 are added and extended with a DNA polymerase to convert the single-stranded DNA to double-stranded. ... blocking probes 525 flank both ends of the captured DNA, and thereby provide a primer that is completely complementary to the target DNA’; Fig 5C-D).
Luo does not specifically teach wherein the sample nucleic acid comprises the target sequence and ‘non-target sequence’. 
Andermann discloses High-throughput DNA sequencing for phylogenetic studies of genomic DNA using the method of phylogenomic target capture requires careful design for the success of experiments (Abstract - ‘High-throughput DNA sequencing ...large portions of the genome. ... phylogenetic studies focus sequencing effort on large sets of pre-selected loci,... enriches loci before sequencing is often referred to as target sequence capture. ...phylogenetic studies of greatly varying evolutionary depth. ...phylogenetic analyses... target capture requires careful considerations, which may greatly affect the success of experiments. ...provide a simple flowchart for designing phylogenomic target capture experiments’; pg 3, Fig 2), and suggests adding blocking nucleic acid molecules for non-target sequences to increase capture specificity (pg 8, col 2, para 3 - ‘Adding blocking oligonucleotides can reduce the nonspecific hybridization of repetitive elements, adapters and barcodes...Blocking oligonucleotides are designed to bind a template at the same complementary region as an adapter or primer, thus blocking the amplification or hybridization of that particular fragment... As the blocking oligos target repetitive sequences, known non-targeted, or known contaminant sequences, their use results in the preferential amplification of targeted sequences. By reducing non-targeted binding, adding blocking oligos can increase capture specificity’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann, to obtain a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, based on the teaching of Luo, and further wherein the sample nucleic acid comprises ‘non-target sequence’, based on the combination of Andermann and Luo, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.

Regarding claim 2, the combination of Luo and Andermann discloses the method of claim 1, and Andermann further discloses wherein the non-target sequence comprises a repetitive and/or related region of nucleic acid (pg 8, col 2, para 3 - ‘Adding blocking oligonucleotides can reduce the nonspecific hybridization of repetitive elements,... As the blocking oligos target repetitive sequences, known non-targeted,
or known contaminant sequences, their use results in the preferential amplification of targeted sequences. By reducing non-targeted binding, adding blocking oligos can increase capture specificity’).

Regarding claim 4, the combination of Luo and Andermann discloses the method of claim 1, and Luo further discloses wherein the capture nucleic acid is labeled (para [0017] - ‘captured nucleic acid can be detected and optionally quantitated, e.g., by incorporation of a label into the nucleic acid, binding of a detection probe’; para [0031] - ‘target capture probes per subset, configuration of the target capture probes
and/or support capture probes, number of nucleic acids of interest and of subsets of target capture probes, label configuration’; para [0095] - 'at least one detection probe (a polynucleotide comprising a label or configured to bind a label) is provided for each nucleic acid of interest and hybridized to any nucleic acid of interest captured on the particles. ... determining which subsets of particles have a nucleic acid of interest captured on the particles then comprises detecting a signal from the label (e.g., a fluorescent label)’).

Regarding claim 5, the combination of Luo and Andermann discloses the method of claim 4, and Luo further discloses wherein the capture nucleic acid is labeled with a label selected from the group consisting of radioactive phosphates, biotin, fluorophores, enzymes and combinations thereof (para [0065] - ‘Common labels in the context of the present invention include fluorescent, luminescent, light-scattering, and/or colorimetric labels. Suitable labels include enzymes and fluorescent moieties, as well as radionuclides’; para [0054] -‘hybridization with ten biotin-labeled probes, one complementary to each of the support capture probes. Biotin-labeled probes’; para [0093] - ‘the label is a fluorescent label (e.g., a fluorophore or quantum dot, e.g., Cy3 or Cy5). Detecting the presence of the label on the particles thus comprises detecting a fluorescent signal from the label. Fluorescent emission by the label is typically distinguishable from any fluorescent emission by the particles, (e.g., microspheres, and many suitable fluorescent label-fluorescent microsphere combinations are
possible. As other examples, the label can be a luminescent label, a light-scattering label (e.g., colloidal gold particles), a radioactive label, a phosphorescent label, a FRET label, or an enzyme (e.g., HRP)’, wherein ‘a radioactive label’ conventionally comprising ‘radioactive phosphates’).

Regarding claim 9, the combination of Luo and Andermann discloses the method of claim 1, and the said combination further discloses wherein the target sequence comprises at least about 60 to about at least 120 nucleic acids (Luo: para [0130] - ‘Essentially any type (or combination of types) of nucleic acids can be captured using the methods of the invention. ...the two or more different nucleic acids of interest are two or more different DNAs, e.g., two or more different fragments of genomic or mitochondrial DNA. The DNA fragments can be overlapping, contiguous, non-contiguous, or even derived from two or more different sources. ...where the fragments in each set include a region that is complementary to one of the subsets of target capture probes’; para [0169] - ‘for many next-generation sequencing protocols, short (e.g., 50-400 bp) double-stranded fragments need to be provided’; para [0171] - 'synthesizing a double-stranded DNA from the single-stranded DNA molecule captured on the support ... the single-stranded DNA molecule can be eluted from the support surface, ...Single-stranded adapters are ligated to these smaller (e.g., 50-400 nucleotides) single-stranded DNA molecules’; Andermann: pg 10, col 1, middle para - ‘Depending on the chosen sequencing method, many different types of reads can be generated. For Illumina sequencing, single end and paired-end are the most commonly used reads. Single end reads result from fragments sequenced in only one direction and paired-end reads from fragments sequenced in both the forward and reverse directions. ...Paired-end reads are also recommended for projects using degraded and ancient samples to improve base-calling where chemical damage is likely... although short (75 bp) single reads can also provide an efficient sequencing option in those cases’).

Regarding claim 10, the combination of Luo and Andermann discloses the method of claim 1, and the said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006] - ‘enrichment of specific sequences for high throughput sequencing. Next-generation sequencing platforms facilitate large scale sequencing efforts,... target population,... to include only a subset
of the genome’; para [0169] - ‘for many next-generation sequencing protocols, short (e.g., 50-400 bp) double-stranded fragments need to be provided"; Andermann: pg 7, col 2, middle Para - ‘fragment size of the library should be suitable for the sequencing chemistry... A target peak of 400 base pairs, for example, is adequate for second generation sequencing technologies like Illumina. For third generation sequencing technologies like PacBio... Oxford Nanopore Technologies, a peak of 5-9 kb may be adequate’; pg 7, col 1, middle para -‘Measuring DNA quantity is key before library preparation, capture (before and after pooling), and sequencing, to ensure an adequate input.

Regarding claim 11, Luo discloses a method of improving sequencing specificity and/or accuracy of a target sequence (para [0006] -‘enrichment of specific sequences for high throughput sequencing. Next-generation sequencing platforms facilitate large scale sequencing efforts,... target population,... to include only a subset of the genome’, wherein ‘enrichment of specific sequences for high throughput sequencing is for ‘improving sequencing specificity and/or accuracy of a target sequence’; para [0049] - ‘multiple nucleic acids can be captured simultaneously for sequencing... subsets of target capture’; para [0139] - ‘Nucleic acids can be easily captured and purified from
even complex samples for subsequent processing such as polynucleotide sequencing. As previously noted, capture of a nucleic acid of interest through multiple, individually relatively weak hybridization events can provide greater specificity than does capturing the nucleic acid through hybridization with a single oligonucleotide’) comprising:
a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule (para [0002]; para [0010]; para [0043]; para [0080]) -- wherein the sample nucleic acid comprises the target sequence and associated region sequence (para [0080]; para [0167]; para [0168]; Fig 5A-B);  b) isolating the capture nucleic acid molecule hybridized to the target sequence (para [0011]; para [0003]; para [0036]); and 
c) sequencing the target sequence (para [0002]; para [0148]; para [0042])).
Luo further discloses therein the method is particularly suited for high throughput sequencing genomic subregions including polymorphisms, mutations and conserved motifs (para [0006]; para [0155]), and wherein the blocking nucleic acid molecule hybridizing to the ‘associated region sequence’ that is adjacent to but not occupied by target capture nucleic acid molecules (para [0167]; para [0168]; Fig 5B), and further wherein blocking nucleic acid molecules can also serve as primers for generating double stranded DNA in the originally single-stranded DNA regions (para [0168]; Fig 5B; para [0169]; Fig 5C-D).
Luo does not specifically teach wherein the sample nucleic acid comprises the target sequence and ‘non-target sequence’.
 Andermann discloses High-throughput DNA sequencing for phylogenetic studies of genomic ONA using the method of phylogenomic target capture requires careful design for the success of experiments (Abstract: pg 3, Fig 2), and suggests adding blocking nucleic acid molecules for non-target Sequences to increase capture specificity (pg 8, col 2, para 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann, to obtain a method of improving sequencing specificity and/or accuracy of a target sequence comprising a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and associated region sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence: and c) sequencing the target sequence, based on the teaching of Luo, and further wherein the sample nucleic acid comprises a ‘non-target sequence’, based on the combination of Andermann and Luo, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation. 

Regarding claim 12, the combination of Luo and Andermann discloses the method of claim 11, and Andermann further discloses wherein the non-target sequence comprises a repetitive and/or related region of nucleic acid (pg 8, col 2, para 3).

Regarding claim 14, the combination of Luo and Andermann discloses the method of claim 11, and Luo further discloses wherein the capture nucleic acid is labeled (para [0017]; para [0031]; para [0095]).
Regarding claim 15, the combination of Luo and Andermann discloses the method of claim 14, and Luo further discloses wherein the capture nucleic acid is labeled with a label selected from the group consisting of radioactive phosphates, biotin, fluorophores, enzymes and combinations thereof (para [0065]; para [0054]; para [0093]).

Regarding claim 19, the combination of Luo and Andermann discloses thee method of claim 11, and the said combination further discloses wherein the target sequence comprises at least about 60 to at least 120 nucleic acids (Luo: para [0130]; para [0169]; para [0171]; Andermann: pg 10, col 1, middle para).

Regarding claim 20, the combination of Luo and Andermann discloses the method of claim 11, and the said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; pg 7, col 1, middle para; pg 16, co1 1, last Ref).

 Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0171644) in view of Andermann et al. (Front Genet., 2019, 10 (1407):1:20) in further view of Shih et al. (Genes, 2018, 9(1):49, 19 pages).
Luo and Andermann discloses a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, as discussed above.
However Luo and Andermann does not specifically teach wherein the blocking nucleic acid molecule and the capture nucleic acid molecule comprise at least about 60 to at least 120 nucleic acids. 
Shih discloses that the application of next generation sequencing for analysis of targeted DNA with enrichment using hybridization capture probes offers advantages for analysis of degraded DNA with limited sample sources (Abstract - ‘application of next generation sequencing (NGS) for the analysis of mitochondrial (mt) DNA, ... single nucleotide polymorphism (SNPs) ... Target enrichment using probe capture ... offers advantages for analysis of degraded DNA ... the same shotgun library prepared from a limited DNA source can be enriched for mtDNA as well as nuclear markers by hybrid capture with the relevant probe panels’), wherein the capture probes are in the range of at least about 60 to at least 120 nucleic acids (pg 2, last para to pg 3, top para - ‘comparing some of these capture enrichment platforms for their probe type, probe length,... target enrichment efficiency ... RNA probes with probe length ~120 bp ... DNA probes that are, respectively, ~95 bp and ~55-105 bp in length’). Although Shih does not specifically teach the lengths of blocking probes, one of the ordinary skill in the art before the effective filing date of the claimed invention would have known to use the similar lengths of blocking probes with capture probes, based on the combination of Shih, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Shih, to obtain a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule and the capture nucleic acid molecule comprise at least about 60 to at least 120 nucleic acids, based on the combination of Shih, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.

Regarding claim 13, the combination of Luo and Andermann discloses a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, as discussed above.
However Luo and Andermann does not specifically teach wherein the blocking nucleic acid molecule and the capture nucleic acid molecule comprise at least about 60 to at least 120 nucleic acids. 
	Shih discloses that the application of next generation sequencing for analysis of
targeted DNA with enrichment using hybridization capture probes offers advantages for analysis of degraded DNA with limited sample sources (Abstract), wherein the capture probes are in the range of at least about 60 to at least 120 nucleic acids (pg 2, last para to pg 3, top para). Although Shih does not specifically teach the lengths of blocking probes, one of the ordinary skill in the art before the effective filing date of the claimed invention would have known to use the similar lengths of blocking probes with capture probes, based on the combination of Shih, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Shih, to obtain a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic
acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule and the capture nucleic acid molecule comprise at least about 60 to at least 120 nucleic acids, based on the combination of Shih, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0171644) in view of Andermann et al. (Front Genet., 2019, 10 (1407):1:20) in further view of Lee et al. (BMC Genomics, 2009, 10(646): 1-12).
Regarding claim 6, the combination of Luo and Andermann discloses a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence: b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, as discussed in the discussion of claim 1 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; Pg 7, col 1, middle para; pg 16, col 1, last Ref).
However Luo and Andermann do not specifically teach wherein the blocking nucleic acid molecule is present in 10x fold excess of the capture nucleic acid molecule. 
Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture probes (Abstract
- ‘Background ...next-generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders...hybridization capture probes’), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library
construction (Abstract - ‘Results...the efficiency of the capture can be increased: by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction, and by repeating the hybridization capture step’), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para - 'we added 10 fold molar excess of Illumina primers to the hybridization mix assuming that the primers will bind to all of the adapters flanking the genomic fragments and block them from hybridizing to other adapter sequences on different genomic fragments. It was shown that both approaches
increased the specificity to ~60% with more even coverage resulting from the simpler blocking approach, which is the preferred protocol (Table I)’, wherein '10 fold molar excess of Illumina primers ... block them from hybridizing to other adapter sequences’ indicating '10 fold molar excess of Illumina primers’ are ‘10x fold excess of blocking nucleic acid molecules’; Pg 3, Table I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule is present in 10x fold excess of the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.

Regarding claim 7, the combination of Luo and Andermann discloses a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, as discussed in the discussion of claim 1 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; Pg 7, col 1, middle para; pg 16, col 1, last Ref); and Luo further discloses wherein the capture nucleic acid molecules do not need to be 100% identical to the target  sequence and target sequence can be about 95% or more identical to the capture molecules (para [0107] - ‘It will be evident that nucleic acids that do not have 100% identical sequences are alternatively optionally captured on the same subset of particles, through binding of the same... subsets of target capture probes’; para [0105] - 'the sample comprises or is suspected of comprising a first nucleic acid of interest and a second nucleic acid which has a polynucleotide sequence which is 95% or more identical to that of the first nucleic acid (e.g., 96% or more, 97% or more, 98% or more, or even 99% or more identical)’).
The said combination does not specifically teach wherein the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule.
Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture Probes (Abstract – Background), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction (Abstract - Results), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para; pg 3, Table I); and further targeted sequence regions, the lengths of capture nucleic acids, such as 100-200 nucleotides with an average of 120 nucleotides long can influence the targeting efficiency and specificity of the capture nucleic acid molecule up to 99% (pg 2, col 2, para 3 - ‘they used 100-200 bp fragments to hybridize to one of the arrays in an attempt to tighten the sequenced region around the targets. However, the specificity of the intended targets was reduced three-fold with the exon coverage rate up to 99%'; pg 3, col 1, para 1 - ‘specificity of the intended capture intervals of 35% with exon hit rate of 99% using 100-200 bp genomic fragments and protocols similar to the published results’; pg 8, col 1, up para - ‘two consecutive probes is ~120 bp’; pg 4, Fig 1). Although Lee also does not specifically teach wherein the blocking nucleic acid
molecule has at least about 70% sequence identity to the capture nucleic acid molecule, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to use the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule, based on the combination of Lee, Luo, Andermann, and the desired targets as well as the common knowledge,
because if a capture nucleic acid molecule can capture a target sequence-1 with 95% identical, and a target sequence-2 with 95% identical, the target sequence-1 and target sequence- 2 can be only 90% identical [0.95x0.95 =0.9 (90%)], and non-specific sequences of less than 70% identical are not need to be blocked, because of a blocking nucleotide having 80% identical to the capture nucleic acid molecule can be sufficient to block most potential non-target molecules shaving less than 90% identity to the targeted sequence (0.9x0.9 = 0.81 (81%)]. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have know to design a blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule for blocking non-target sequence that might be hybridized by the capture nucleic acid, based on the target sequences are targeted by the capture nucleic acid, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.

Regarding claim 8, the combination of Luo and Andermann discloses a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, as discussed in the discussion of claim 1 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; pg 7, col 1, middle para; pg 16, col 1, last Ref); and Luo further discloses wherein the capture nucleic acid molecules do not need to be 100% identical to the target sequence and target sequence can be about 95% or more identical to the capture molecules (para [0107); para [0105]).
The said combination does not specifically teach wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule.
Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture probes (Abstract - Background), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction (Abstract - Results), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para; pg 3, Table I); and further targeted sequence region, the lengths of capture nucleic acids, such as100-200 nucleotides with an average of 120 nucleotides long can influence the targeting efficiency and specificity of the capture nucleic acid molecule up to 99% (pg 2, col 2, para 3; pg 3, col 1, para 1, pg 8, col 1, up para; pg 4, Fig 1).  Although Lee also does not specifically teach wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to use the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, based on the combination of Lee, Luo, Andermann, and the desired targets as well as the common knowledge, because if a capture nucleic acid molecule can capture a target sequence-1 with 95% identical, and a target sequence-2 with 95% identical, the target sequence-1 and target sequence- 2 can be only 90% identical [0.95x0.95 =0.9 (90%)], and with a blocking nucleic acid nucleotide having 90% identical to the capture nucleic acid molecule can be sufficient to block most potential non-target molecules
shaving less than 90% identity to the targeted sequence. If a capture nucleic acid that is 100 nucleotide tong, and a blocking nucleic acid molecule having ~90% homology to the capture nucleic acid molecule, the blocking nucleic acid molecule will have 10 nucleic acid molecules different from the capture molecule (100-10/100=90%); while when a blocking nucleic acid molecule that is ~95% homology to the capture nucleic acid molecule, the blocking nucleic acid molecule will have at least four nucleic acid molecules different from the capture nucleic acid molecule (100-5/100 = 95%). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to design a blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule for blocking non-target sequence that might be hybridized by the capture nucleic acid, based on the target sequences are targeted by the capture nucleic acid, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of sequencing a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule, wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the isolated target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann,
in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation. 

Regarding claim 16, the combination of Luo and Andermann discloses a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, as discussed in the discussion of claim 11 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; pg 7, col 1, middle para; pg 16, col 1, last Ref).
The said combination does not specifically teach wherein the blocking nucleic acid molecule is present in 10x fold excess of the capture nucleic acid molecule. Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture probes (Abstract,
Background), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction (Abstract, Results), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para; pg 3, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence, and c) sequencing the target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule is present in 10x fold excess of the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann, in order to combine methods and technologies available in the art for facilitating sequencing targeted sequences with desired effectiveness with an expected success and without undue experimentation.

Regarding claim 17, the combination of Luo and Andermann discloses a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, as discussed in the discussion of claim 11 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; pg 7, col 1, middle para; pg 16, col 1, last Ref); and Luo further discloses wherein the capture nucleic acid molecules do not need to be 100% identical to the target sequence and target sequence can be about 95% or more identical to the capture molecules (para [0107]; para [0105]).
The said combination does not specifically teach wherein the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule. Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture probes (Abstract – Background), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction (Abstract - Results), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para; pg 3, Table |); and further targeted sequence region, the lengths of capture nucleic acids, such as 100-200 nucleotides with an average of 120 nucleotides long can influence the targeting efficiency and specificity of the capture nucleic acid molecule up to 99% (pg 2, col 2, para 3; pg 3, col 1, para 1; pg 8, col 1,up para; pg 4, Fig 1). Although Lee also does not specifically teach wherein the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule, to one of ordinary skill in the art before the effective filing date of the claimed invention would have known to use the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule, based on the combination of Lee, Luo, Andermann, and the desired targets as well as the common knowledge, because if a capture nucleic acid molecule can capture a target sequence-1 with 95% identical, and a target sequence-2 with 95% identical, the target sequence-1 and target sequence- 2 can be only 90% identical (0.95x0.95 =0.9 (90%)], and non-specific sequences of less than 70% identical are not need to be blocked, because of a blocking nucleotide having 80% identical to the capture nucleic acid molecule can be sufficient to block most potential non-target molecules shaving less than 90% identity to the targeted sequence (0.9x0.9 = 0.81 (81%)]. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have known to design a blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule for blocking non-target sequence that might be hybridized by the capture nucleic acid, based on the target sequences are targeted by the capture nucleic acid, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule has at least about 70% sequence identity to the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.

Regarding claim 18, the combination of Luo and Andermann discloses a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence; b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, as discussed in the discussion of claim 11 above.
The said combination further discloses wherein the sequencing comprises next generation sequencing (Luo: para [0006]; para [0169]; Andermann: pg 7, col 2, middle para; pg 7, col 1, middle para: Pg 16, col 1, last Ref); and Luo further discloses wherein the capture nucleic acid molecules do not need to be 100% identical to the target sequence and target sequence can be about 95% or more identical to the capture molecules (para [0107]; para [0105]).
The said combination does not specifically teach wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule. Lee discloses the next generation sequencing technology presents tremendous opportunities to accelerate the discovery of rare variants or mutations that underlie human genetic disorders with the application of hybridization capture probes (Abstract - Background), and studies show that the efficiency of the capture can be increased by introducing a step to block cross hybridization mediated by common adapter sequences used in sequencing library construction (Abstract - Results), and adding 10x fold excess of blocking nucleic acid molecules increases ~60% capture specificity (pg 3, col 2, top para; pg 3, Table I); and further targeted sequence region, the lengths of capture nucleic acids, such as100-200 nucleotides with an average of 120 nucleotides long can influence the targeting efficiency and specificity of the capture nucleic acid molecule up to 99% (pg 2, col 2, para 3; pg 3, col 4, para 1; pg 8, up para; pg 4, Fig 1). Although Lee also does not specifically teach wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to use the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, based on the combination of Lee, Luo, Andermann, and the desired targets as well as the common knowledge, because if a capture nucleic acid molecule can capture a target sequence-1 with 95% identical, and a target sequence-2 with 95% identical, the target sequence-1 and target sequence- 2 can be only 90% identical [0.95x0.95 =0.9 (90%)], and with a blocking nucleic acid nucleotide having 90% identical to the capture nucleic acid molecule can be sufficient to block most potential non-target molecules shaving less than 90% identity to the targeted sequence. If a capture nucleic acid that is 100 nucleotide long, and a blocking nucleic acid molecule having ~90% homology to the capture nucleic acid molecule, the blocking nucleic acid molecule will have 10 nucleic acid molecules different from the capture molecule (100-10/100=90%); while when a blocking nucleic acid molecule that is ~95% homology to the capture nucleic acid molecule, the blocking nucleic acid molecule will have at least four nucleic acid molecules different from the capture nucleic acid molecule (100-5/100 = 95%). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to design a blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule for blocking non-target sequence that might be hybridized by the capture nucleic acid, based on the target sequences are targeted by the capture nucleic acid, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo and Andermann with that of Lee, to obtain a method of improving sequencing specificity and/or accuracy of a target sequence comprising: a) hybridizing a sample nucleic acid with a capture nucleic acid molecule and a blocking nucleic acid molecule wherein the sample nucleic acid comprises the target sequence and non-target sequence: b) isolating the capture nucleic acid molecule hybridized to the target sequence; and c) sequencing the target sequence, based on the combination of Luo and Andermann, and further wherein the blocking nucleic acid molecule has at least about four nucleic acid molecules different from the capture nucleic acid molecule, based on the combination of Lee, Luo, and Andermann, in order to combine methods, technologies, and knowledge available in the art as well as the targeted sequences need to be sequenced for facilitating sequencing a target sequence with desired efficiency and specificity with an expected success and without undue experimentation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	20 May 2022